Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16, 29, and 35, Poduri (US 2013/0196681) teaches determining a position of an object in space (wireless device 420), the object emitting a wireless signal for reception by at least one locator of a positioning system (wireless access points 410; para. [0077]), the positioning system determining the position of the object based on the wireless signals (at server, para. [0077]). The object provides the positioning system with object orientation information based on images captured by the object (para. [0079]), the object orientation information indicating whether the signals emitted by the object are occluded, such occlusion indicating a viability of the wireless signal for determining the position (para. [0081]), the positioning system controlling the positioning based on said viability (paras. [0081]-[0082] “compensation factor”).
Johannesen (US 9,626,539) teaches an apparatus (3, Fig. 1) comprising a camera (1) that captures visual imagery of the space in which an object having a positioning tag and capable of emitting a wireless signal (abstract) is present, the 
Genfen (US 8,731,239) teaches tracking an object based on visual imagery from a camera (620, Fig. 6) and wireless signals received by a positioning system comprising at least one locator (630, Fig. 6) from wireless tags attached to the object (602-610, Fig. 6). When tags are occluded and wireless signals are not viable, the positioning system is controlled to determine the object location based on telemetry between the tags (8:31-55).
The prior art does not teach or make obvious determining, based on object orientation information comprising the orientation of an object as viewed by a camera and predetermined tag position information comprising the position on the object where the positioning tag is attached, whether or not the object is oriented such that the positioning tag substantially faces a locator of a positioning system, and controlling the positioning system based on said determining.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648